IN THE
                        TENTH COURT OF APPEALS

                               No. 10-11-00404-CV

HAL R. PETTIGREW, SR.
AND HAL R. PETTIGREW, JR.,
                                                         Appellants
v.

PAUL COOK, CLEO COOK, BOB MURRY,
SHERI MURRAY, WILLIAM O'NEAL,
AND ANITA O'NEAL,
                                                         Appellees


                         From the 413th District Court
                            Johnson County, Texas
                         Trial Court No. C 2011-00469


                         MEMORANDUM OPINION

      The memorandum opinion of the Court dated March 14, 2012 is withdrawn, and

the following memorandum opinion is substituted therefor.

      All of the parties in this appeal and cross-appeal have filed a joint motion to

dismiss the appeal. See TEX. R. APP. P. 42.1(a)(2). The parties have entered into a

settlement agreement and no longer wish to pursue the appeal. Dismissal of this appeal
would not prevent a party from seeking relief to which it would otherwise be entitled.

The motion is granted, and the appeal is dismissed.



                                        AL SCOGGINS
                                        Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion granted; appeal dismissed
Opinion delivered and filed April 4, 2012
[CV06]




Pettigrew v. Cook                                                               Page 2